Walton, J.
The defendants contend that if a horse through fright becomes uncontrollable, and while in that condition runs *395away and throws the driver out and injures him, he cannot recover damages of the town, although a defect in the road was the sole cause of the fright. They insist that in such a case the defect is not the proximate cause of the injury; that the fright, loss of control and running away of the horse are intervening causes which crowd the defect back into causa remota. We think not. We think that in such a Case the defect must be regarded as the true proximate cause of the injury. Willey v. Belfast, 61 Maine, 569. In Marble v. Worcester, 4 Gray, 395, where a horse was frightened and became uncontrollable by the sleigh pitching into a hole in the road, and after running a distance of fifty rods, run against and knocked down a stranger and injured him, it was held by a majority of the court that inasmuch as the person injured had no connection with the team, being neither owner, rider, nor driver, and was at a considerable distance from the defect when struck by the horse, he could not recover damages of the city. But it was conceded that if the driver, or one riding in the sleigh, had been thrown out and injured, he could recover. “If the young man in the sleigh,” said Judge Thomas, “had been carried fifty rods, and then thrown out and injured, no question of the liability of the city could have been raised.”
Another ground, on which the defendants claim a new trial, is the alleged misconduct of the jury in measuring the distance between the wheels of a wagon, after evidence had been introduced at the trial, as to the width of wagons. It is insisted that this was such misconduct as ought to give the defendants a new trial. We think not. The proceeding, though not, perhaps, strictly proper, seems to us to have been a very harmless one. There is no pretense that the wagon measured was the one in which the plaintiff was riding at the time of the accident; and of course the jurors would understand that wagons differ in width. The misconduct of juries, where the parties to the suit are not in fault, is no gi’ound for granting a new tx'ial, unless it is probable that the party asking for it has been prejudiced by the irregularity. *396There is no evidence of prejudice to the defendants in this case, and we think it is not a case where prejudice is to be presumed.

Motion and exceptions overruled.

Appleton, C. J., Dickerson, Barrows, Yirgin and Peters, J J., concurred.